Name: 2009/398/EC: Council Decision of 27Ã April 2009 appointing one German member and one German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2009-05-26

 26.5.2009 EN Official Journal of the European Union L 127/7 COUNCIL DECISION of 27 April 2009 appointing one German member and one German alternate member of the Committee of the Regions (2009/398/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Mr Reinhard LOSKE. An alternate members seat has become vacant following the appointment of Mr Hermann KUHN as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member: Mr Hermann KUHN, Mitglied der Bremischen BÃ ¼rgerschaft; and (b) as alternate member: Mr Reinhard LOSKE, Senator fÃ ¼r Umwelt, Bau, Verkehr und Europa der Freien Hansestadt Bremen. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 27 April 2009. For the Council The President A. VONDRA (1) OJ L 56, 25.2.2006, p. 75.